Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s election, of Group III, claims 16-20 in the reply filed on May 25th, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Non-elected invention of Group I and II, claims 1-15 have been cancelled.  New Claims 21-35 have been added. Claims 16-35 are pending.
Action on merits of Group III, claims 16-35 as follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 30th, 2020 has been considered by the examiner.

Allowable Subject Matter
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements.
Regarding claims 16 and 21, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest the limitations: “a spacer protection layer including a first portion and a second portion, the first portion of the spacer protection layer disposed directly on the first etch stop layer that is disposed directly on the first outer sidewall of the first gate spacer, the first portion of the spacer protection layer extending to the first contact, the second portion of the spacer protection layer disposed directly on the first etch stop layer that is disposed directly on the second outer sidewall of the second gate spacer” in combination with the remaining limitations called for in claims 16 and 21.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one of ordinary skill in the art to add said limitations as called for in claims 16 and 21. Therefore, claims 16 and 21 are allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 17-20 and 22-29 are also allowed as they depend from the allowed base claims.
Regarding claim 30, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest the limitations: “a spacer protection layer disposed directly on the first etch stop layer that is disposed directly on the second gate spacer, the spacer protection layer extending to the first dielectric layer; and a second etch stop layer disposed directly on the spacer protection layer and the first dielectric layer, the second etch stop layer further interfacing with the first contact” in combination with the remaining limitations called for in claim 30.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one of ordinary skill in the art to add said limitations as called for in claim 30. Therefore, claim 30 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 31-35 are also allowed as they depend from an allowed base claim.
Jeong et al. (US 2012/0156867) is references closest to the claimed invention. Jeong et al. discloses a device comprising: a first gate stack (Fig. 11, (143/145); [0034]) disposed over a substrate (100), the first gate stack including a first gate electrode (145) and a first dielectric layer (153a) disposed over a first portion of the first gate electrode; a first contact (170a) extending to a second portion of the first gate electrode (145) and the first dielectric layer; a first gate spacer (125) disposed on a first side of the first gate stack, the first gate spacer interfacing with the first contact (170a). However, Jeong et al. does not teach the limitations: “a spacer protection layer including a first portion and a second portion, the first portion of the spacer protection layer disposed directly on the first etch stop layer that is disposed directly on the first outer sidewall of the first gate spacer, the first portion of the spacer protection layer extending to the first contact, the second portion of the spacer protection layer disposed directly on the first etch stop layer that is disposed directly on the second outer sidewall of the second gate spacer” and including all of the other limitations in the respective independent claims 16, 21 and 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829